     Case 8:19-cv-01749-JLS-ADS Document 27 Filed 06/29/20 Page 1 of 14 Page ID #:148




                                                                                           ~~ ,,,

                                               (Ema~dress)                                       ~ _                ,.
                                                                                 ~     (~
                                                                                                             I           Y
                                                                                     ..IE~~ ~J      s    ~

3                                              (Address Line 1)
                                                                                             3MIl TH h11+iH


4                                    2          (Address Line 2)                     BY             ~~           .__~_.._
5                   /    ~                      (Phone Number)

                     r •
6                                    in Pro Per
                     or Defendant)
7


8

                                  ITNITED STATES DISTRICT COURT
9
                                 CENTRAL DISTRICT OF CALIFORNIA
10
11                                                     ~/k            Case No.:
                                                                                      i      ~.r ..


1~
                        PLAIlVTIFF,                                    • t'          1              1'
13
              VS.                    /-
14
                                                                   Jt',' ~
                                                                   ~             rIl      _ ~           .~ L.~ ~ itL ~II
15
16                                                                    ~—/,U/I~~~~/~Iri~7~
17
18
                                                                       ury                                          Yes ❑
19
                         DEFENDANT(S).
20
21
22                                                     I.JURISDICTION
23
                                      ~.         ~      .      ~ •-       X17/I`T~
24
25             /~': / ~                    //.          .: ~%lfi J.is
               ~  ~~                  -                ~              -    - -

 26
 27
 28

                                                              ___L._.~
         Revised.' July 2013
                                  Couns   el                 Page Number
         FOfR1 Prepared by Public
                                                 ed.
         ~201D Public Counsel. A[1 Rights Reserv
Case 8:19-cv-01749-JLS-ADS Document 27 Filed 06/29/20 Page 2 of 14 Page ID #:149




 1                                         II. VENUE
 2
 3             2. Venue is proper purs ant to                   ~
 4
                          •                     o
 5
 6
 7
 8
                                         III. PARTIES
 9
10
11
12 3.          Plaintiff's name i                         ~ ~       —   Plaintiff resides
13   at:
14
15
16
17                                                  ~— •
18             4. Defend t
19
20
21
22
23
24             5. Defendant
25
26
27
28



     Pro Se Clinic Form                     Page Number
Case 8:19-cv-01749-JLS-ADS Document 27 Filed 06/29/20 Page 3 of 14 Page ID #:150
Case 8:19-cv-01749-JLS-ADS Document 27 Filed 06/29/20 Page 4 of 14 Page ID #:151




                                r




1




    L_        _     ~i. .   _       > ~./~.i~    ~iI h~~it~r►~IJJ
    l          l~        /: ~~~~~~.Il/          ~~   --      ~i
                                                                                 r,




                                                                    "I.'   :iA
                                                                           i ,,~ ~,~


     ~      p~.s ~/ ~j X1/0 ~ICCo~?mo~~i~oi1~ ~i~ ~t~ ~~
               ~
    Pro Se Clinic Form
                                 ~~
                                 Page Number
Case 8:19-cv-01749-JLS-ADS Document 27 Filed 06/29/20 Page 5 of 14 Page ID #:152




1
2
                                                          _.        Tr--nI
               .Ir.   .¶ #
3
4    d~/,
     ~~~-~                        _~
5

                                           ~1~1~i~~Ir~~ -                      i'
     ~~/

     /.sir .


 1



                      .11                           n
         ~/ ~
     t~C%
                                                    0
         ~ ~~
                             A

     ~~:~
                                                L

•              //~




                                                               'a

 1
                         ~ry~   it
                        ~
                        ~   ;f+~~                                      t

      ~~




         /~~




                                                                I
•'


                                                                           n
     /   /~/!


28 (~~~g                         o~/ ~.~    ~~~~/~:
                                            Page Number
 Case 8:19-cv-01749-JLS-ADS Document 27 Filed 06/29/20 Page 6 of 14 Page ID #:153




 1
                                                          e
 2
          Insert ¶ #
 3
 4
          o            `~
 5
 6
                                                                      o
 7
                                          a
 8
                               o   n             •
 9
10 ',
11
          l,~~r~¶ #
12
13
14
15
16
17
18
19
20
          r~en~¶ #
21
22
23
24
25
26
27
28



                                       Page Number
Case 8:19-cv-01749-JLS-ADS Document 27 Filed 06/29/20 Page 7 of 14 Page ID #:154




 1
                                                                    ~           ~
 2
 3
 4
                                                     •          1           1
 5
 6
                                                                                    J                 1           ~
                                                                                                                      ~✓,Z~~~
                          ~   '        ~,                           I
 7                                                                        f/ ~


 S
 9
to                             1 .,~ ~/~// _~                 ~'
                                                              .
                                                              _         ///~~
                                                                            . ~I                  .~U //.~/~
                                                                                                           ~I,
it
                                                                                                                      ~
                                                                                                                      ~
12    ./~       ~,            .~/r ~        r.   i~~~~ .                 ~..~                     ,   ~   .mil   ~I
                               /                                                                                  I
13
14
15
16
17
18
19
2~
                                                                                                                  ,~
                                                                                                                  'v
        ~~ / ~ ~                  ~ I // i/~/                           i. Il _               ,1 i► I/ //         I
21
22
23
24
25
26        J ~ ~~~/.~/I~~i                        ~          i ~ . ,~~ ~.~               /'~ ~ ~       it d
27
2g



     Pro Se Clinic Form                                  Page Number
Case 8:19-cv-01749-JLS-ADS Document 27 Filed 06/29/20 Page 8 of 14 Page ID #:155




 1                              1     1               1            1
 2                                                                                       '~l~C1C,~`cJ~/~
 3                                                                                    '
                                                                                      '/~90~iF"C~TaN
             , ,,                                                                              108
 4
 5
 6
 7                              ~i~             ~ y_ ~           I vL~~ L/
 8
 9
10
11
12
13
            • ~•              / ~~~       -     ''~              1 ~r   ~         1
14
15
16
17
          ,/!//!JI/~~ ♦~
          /
18
19
                    /         i '         ~:                / ;i~T~
20
21                                                ~I~~rl~i7 ~               11//~/ ~//
22
23
24
25
26        .~ '/         ~ ~     ,/ /~~                    ~ ''              ./7
27
28



     .,                                   .,,     ,,
Case 8:19-cv-01749-JLS-ADS Document 27 Filed 06/29/20 Page 9 of 14 Page ID #:156




 1
                                             0
 2
                 #. ~. / /•
 3
 4
5
 6
 7
 8
 9
10
11
12
                i
13
14
15
16
17
18
19
20
         rnserr.¶ #
21
22
23
24
25
26
27
28



                                     Page Number
Case 8:19-cv-01749-JLS-ADS Document 27 Filed 06/29/20 Page 10 of 14 Page ID #:157




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
2~             Insert•¶ #

21
22
23
24
25
26
27
28

                                      ~~~
     Pro Se Clinic Form             Page Number
Case 8:19-cv-01749-JLS-ADS Document 27 Filed 06/29/20 Page 11 of 14 Page ID #:158




 1                          F URTH CAUSE OF ACTION
 2
                                  insert title ofcause o action
 3         (As against Defendant(s):
 4
 5
 6
 7
 8
 9
10
11
12
13
               Insert ¶ #
14
15
16
17
18
19
2~             Insert ~ #

21
22
23
24
25
26
27
28



     Pro Se Clinic Form                   Page Number
Case 8:19-cv-01749-JLS-ADS Document 27 Filed 06/29/20 Page 12 of 14 Page ID #:159




     1
     2
                    Insert ¶ #
     3
     4
     5
     6
     7
     8
     9
10
11
                   Insert ¶ #
IZ

13
14
15
16
17
18
19
20
                   Insert ¶ #
21
22
23
24
25
26
27
~i



         Pro Se Clinic Form         Page Number
Case 8:19-cv-01749-JLS-ADS Document 27 Filed 06/29/20 Page 13 of 14 Page ID #:160




                                        ~   ~                 ~ ~   ~
 1

 2
 3
 4                1         •'                  ~
 5
                                                                                     J


 6
              . ,.
 7
 8
     /~
      ~ ~             . r ~!     1_ ~~ ~ .s:~~.                    I/       /i    ..~I .
 9
     iI       ~~                      ice: y           ~/J~Tl~1         _        /~~':l~/_~
10
11
                      i"                                                /
IZ
13
14
     ~ ~ ~~~            i
15
16
17                     __   ;,~~;,<. ;_ - is .~ ~r                          ~
Ig    ////        ~     i//I~    Ii/~iL~.                     .L    /         i~~il~- -

19
20
21
22                               L_     ~/ '_~/_~ r1 t1                 -'
                                                                         '
                                                                         -.       .~~ ~ ,•
23
24
25
26
27
28                                                                                            "!
          /   ~                  ~~
                                  '         i           ~7

     .,                                         •,.,     ,,
Case 8:19-cv-01749-JLS-ADS Document 27 Filed 06/29/20 Page 14 of 14 Page ID #:161




  1                                 VII. DEMAND FOR JURY TRIAL
 2
  3
 4                Plaintiff hereby requests a jury trial on all issues raised in this complaint.
 5
 6
 7                                           Date
 8
 9
                                                                                 a
10                                           Sign:                                                 0
11                                    Print Name
12                                                   Plaintiff in pro per
13
14
15
16
17
18
19
20 '~
21
22
23
24
25
26
27
28


                                                    —~'--~—
        Pro Se Clinic Form                        Page Number
